DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 10-16, in the reply filed on November 2, 2020 is acknowledged.  The traversal is on the ground(s) that, 
“The subject matter of Groups I and II-IV are significantly related in that the packing of Group I is expressly required in the performing of the methods of Groups II-IV.  Further, the subject matter of Groups I and V are significantly related in that the method of Group V is specifically used to make the packing of Group I.  
As such, the search required for the examination of the claims of Group I will substantially overlap if not be coextensive with, the search required for the examination of the claims of Groups II-V.  Therefore, there is no serious burden imposed in examining the claims of Group II with the elected claims of Group I.” 
This is not found persuasive.  In this 371 national stage application, restriction based on lack of unity applies.  The groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a packing having the structure recited in claim 1, this technical feature is not a “special technical feature” a posteriori
Claims 6-9 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/ apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/ apparatus are found allowable, an otherwise proper restriction requirement between product/ apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/ apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
FIG. 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In FIG. 1, reference numerals 3, 7, 8, 9, 10, 11, 12, and 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 12” has been used to designate both a gas distributor in the regenerator stage 5 and a different gas distributor in the regenerator stage 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, and 11-13 are objected to because of the following informalities:  
In claim 1, --structure-- should be inserted after “dimensional” (at line 5).  
Also, --of-- should be inserted before “elementary” (at line 9).  
Also, --distribution-- should be inserted before “layers” (at line 23).
Also, each of the variables d (at line 17), α (at line 19), a (at line 21), and b (at line 23) should be respectively placed in a parenthesis ().
In claim 2, it is suggested that the word “comprised” (at line 3) be deleted.
Also, variable d should be placed in a parenthesis ().
In claim 11, variable a should be placed in a parenthesis ().
In claim 12, variable b should be placed in a parenthesis ().
Also, it is suggested that the word “comprised” (at line 2) be deleted.

Also, is suggested that the word “comprised” (at line 2) be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to what is meant by a “secant plane” (at lines 4-8).  In geometry (see Wikipedia citation), “A secant plane is a plane containing a nontrivial section of a sphere or an ellipsoid, or such a plane that a sphere is projected onto.”  However, the claim does not define any sphere or ellipsoid relative to the planes within the packing.
Furthermore, the limitation, “said elementary pattern being a complex volume delimited by 3 vanes” is unclear. The term “delimit” means to define a limit or boundary of the volume.  However, in the case of three vanes, with each vane being flat and situated in a separate secant plane, and a closed volume cannot be formed.

Furthermore, “the circle” (at line 27) lacks proper positive antecedent basis.
	Regarding each of claims 2-5 and 10-16, the recitation of “The three-dimensional structured packing as claimed in claim 1” lacks proper positive antecedent basis because claim 1 merely sets forth “A packing” in the preamble of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (US 4,830,792).

a plurality of three-dimensional structures each having an elementary pattern produced by three secant planes (i.e., a packing according the embodiment of FIG. 15 and ref. claim 4; the figure shows a top view of the packing based on an equilateral triangle in a reticular arrangement with superimposed triangular pyramids, whereby in each of the pyramids only one lateral surface remains closed; see column 3, lines 58-62; column 7, line 46 to column 8, line 18); said elementary pattern being a complex volume delimited by 3 vanes (i.e., each vane being a lateral surface of a pyramid that is closed), each vane belonging to a plane, and the three planes being defined such that, when considered in pairs, they always have an intersection, with each vane being situated in one of the secant planes;
wherein the plurality of elementary patterns are distributed in a plurality of distribution planes (i.e., in the case shown in FIG. 15, at least three successive cross-sectional layers are required, with each of the cross-sectional layers being arranged in a separate horizontal plane; see column 7, line 56 to column 8, line 3), wherein each distribution plane (i.e., the horizontal plane, which coincides with the open triangular bases of the pyramids) is distinct from the three secant planes (i.e., the three planes which coincide with the closed lateral surfaces of the pyramids) of the three-dimensional structures therein with a triangular pitch spacing; these distribution planes each being referred to as a distribution layer; and
wherein the distribution layers are arranged in parallel to form a vertical stack (i.e., in FIG. 15, a stack formed from at least three successive cross-sectional layers), each distribution 
wherein said elementary patterns are inscribed inside a triangular-pitch mesh (see arrangement of equilateral triangles in FIG. 15); and
wherein the successive distribution layers are arranged in a manner such that, from one layer to the next, the triangle formed by the three most closely-spaced elementary patterns belonging to the layer (N) is offset in layer (N+1) so that the vertex of a triangle of the layer (N+1) lies at the center of a circle inscribed inside the triangle of the layer (N) (i.e., “Successive cross-sectional layers, as shown in FIG. 15, are offset with respect to each other, in order to close the vertical projection surface of the packing.  For this, according to the case shown in FIG. 15, at least three layers are required,” see column 7, line 56 to column 8, line 3).
Wilhelm (at column 8, lines 4-10) further discloses, “The size of one side of the surface element (i.e. triangle, quadrangle, square, hexagon) can be of only a few millimeters (less than 10 mm), in every large column diameters larger sizes can be found, for instance, of 50 mm or more.  The height of the pyramid does not have to be established at a certain value.  It can be equal to the length of one of the edges of the base.”
In the case where the packing is based on the network of equilateral triangles, as shown in the embodiment of FIG. 15, and wherein the size of one side of the equilateral triangle is selected to be “50 mm or more”, e.g., when the intended use of the packing is within a column of large diameter, the packing of Wilhem anticipates or would have been obvious over the claimed packing which is further characterized by the relationship: “the pitch spacing being from 1 to 1.5 times (or between 1.1 and 1.3 times) the minimum distance (d) defined by d = (a + a*cos(60°) + b/2sin(90°-α); where (α) is the angle that the vanes make with the horizontal, and 
Regarding claims 3-5 and 14-16, Wilhelm discloses that the rotational orientation of the elementary patterns can change from one layer to the next (i.e., the lateral surfaces of the triangular pyramids come together to form a three-blade, propeller-like immobile rotator for the fluid, such that they define “counterclockwise and clockwise acting vorticity-creating bodies”, see column 7, lines 46-55; see also rotational flow arrows in FIG. 15).  Wilhem also discloses that the triangles formed by three adjacent patterns are offset from one layer to the next (see column 7, line 56 to column 8, line 3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the values for the change in angle of the rotational orientation and/or offset of the triangles from one layer to the next in the packing of Wilhem in order to obtain the desired heat exchange and mass exchange effects by a uniform cross-exchange of the fluid phases, on the basis of suitability for the intended use thereof, and where the general conditions of a claim are .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lehman et al. (US 5,996,974), Suess (US 5,500,160), Wilhelm (US 5,158,712), and Brahem et al. (US 2020/0109334) further show the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774